Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00357-CR

                                  Christopher Lee MORENO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR8154W
                          Honorable Frank J. Castro, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, we MODIFY the trial court’s June 24,
2020 Judgment Revoking Community Supervision as follows:

       Under the heading “Plea to Motion to Revoke,” we delete “True” and MODIFY the
       judgment to state “Not True.”

We AFFIRM the trial court’s judgment as modified.

       SIGNED February 3, 2021.


                                                _____________________________
                                                Beth Watkins, Justice